Exhibit 10.3

 

SPX Corporation

 

2002 STOCK COMPENSATION PLAN

 

CASH-SETTLED PERFORMANCE UNIT AGREEMENT
[    ] AWARD

 

THIS AGREEMENT (the “Agreement”) is made between SPX Corporation, a Delaware
corporation (the “Company”), and the Recipient pursuant to the SPX Corporation
2002 Stock Compensation Plan, as amended from time to time, and related plan
documents (the “Plan”) in combination with an SPX Performance Unit Summary (the
“Award Summary”) to be displayed at the Fidelity website.  The Award Summary,
which identifies the person to whom the Performance Units are granted (the
“Recipient”) and specifies the date (the “Award Date”) and other details of this
grant of Performance Units, and the electronic acceptance of this Agreement
(which also is to be displayed at the Fidelity website), are incorporated herein
by reference.  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Plan.  The parties hereto agree
as follows:

 

1.                                      Grant of Performance Units.  The Company
hereby grants to the Recipient the target number of Performance Units specified
in the Award Summary (the “Award”), subject to the terms and conditions of the
Plan and this Agreement (including any adjustment to the target number as
provided under Section 5(b)).  The Performance Units shall vest based on the
Company’s performance during any applicable Period of Restriction, as specified
in Section 4 and pursuant to the terms of the Award Summary.  Subject to the
limitations in the Plan, each Performance Unit will entitle the Recipient to a
cash payment equal to $1.00 when the Performance Unit ceases to be subject to
any applicable Period of Restriction (as specified in Section 4 below).  The
Recipient must accept the Performance Unit Award within ninety (90) days after
notification that the Award is available for acceptance and in accordance with
the instructions provided by the Company.  The Award automatically will be
rescinded upon the action of the Company, in its discretion, if the Award is not
accepted within ninety (90) days after notification is sent to the Recipient
indicating availability for acceptance.

 

2.                                      Restrictions.  The Performance Units
evidenced by this Award may not be sold, transferred, pledged, assigned, used to
exercise options or otherwise alienated or hypothecated, whether voluntarily or
involuntarily or by operation of law.  The Recipient shall have no rights to any
payment under this Award until the Performance Units cease to be subject to any
applicable Period of Restriction and the payment is paid, or as otherwise
provided in the Plan or this Agreement.

 

3.                                      Performance Unit Account.  The Company
shall maintain an account (the “Performance Unit Account” or “Account”) on its
books in the name of the Recipient, which shall reflect the number of
Performance Units awarded to the Recipient.

 

[    ] CPU

 

--------------------------------------------------------------------------------


 

4.                                      Period of Restriction.

 

Subject to the provisions of the Plan and this Agreement, unless they are vested
or forfeited earlier as described in Section 5, 6, or 7 of this Agreement, as
applicable, the number of Performance Units that shall become vested shall be
determined in accordance with the chart below, based on the Company’s Segment
Income (as defined below) during the Measurement Period.  If the Company’s
Segment Income falls between Threshold and Target or between Target and Maximum
levels of performance, the number of Performance Units that vest shall be
calculated using straight-line interpolation.  Such vesting shall occur upon
certification by the Board (or appropriate Board committee) that the applicable
performance criteria have been met.

 

 

 

Segment Income

 

Number of Performance
Units Vesting

Below Threshold

 

Less than [    ]

 

0

Threshold

 

[    ]

 

.50x

Target

 

[    ]

 

x

Maximum

 

[    ] and Above

 

1.50x

 

--------------------------------------------------------------------------------

x = Target amount of Performance Units, as specified in the Award Summary, and
as may be adjusted pursuant to Section 5(b).

 

“Segment Income” shall mean the Company’s disclosed total Segment Income;
provided, however, in the event of material acquisitions or dispositions during
the Measurement Period, the performance incentive Threshold, Target and Maximum
criteria, and/or the determination of Segment Income, shall be adjusted in an
equitable and proportionate manner as determined by the Committee and in
accordance with any applicable provisions of the Plan.

 

“Measurement Period” shall mean the three (3) year period commencing on
January 1, [    ], and ending on December 31, [    ].

 

Upon vesting, all vested Performance Units shall cease to be considered
Performance Units, subject to the terms and conditions of the Plan and this
Agreement, and except as otherwise provided in the Agreement (including
Section 15) and the Plan, the Recipient shall be entitled to receive $1.00 for
each vested Performance Unit in the Recipient’s Account.

 

If the Board (or appropriate Board committee) certifies that Threshold has not
been achieved, all Performance Units subject to this Agreement shall immediately
be forfeited and canceled.  To the extent any Performance Units subject to this
Agreement do not vest upon the above performance certification by the Board (or
appropriate Board committee), such Performance Units shall immediately be
forfeited and canceled.

 

5.                                      Vesting upon Certain Terminations.

 

(a)                                 Disability or Death.  If, while the
Performance Units are subject to any applicable Period of Restriction, the
Recipient experiences a termination of Service by reason of Disability (as
defined below) or death, then the portion of the Performance

 

2

--------------------------------------------------------------------------------


 

Units subject to the Period of Restriction shall become fully vested at the
Target level of performance (as specified in the Award Summary) as of the date
of such termination of Service without regard to the Period of Restriction set
forth in Section 4 of this Agreement.  “Disability” means, in the written
opinion of a qualified physician selected by the Company, the Recipient is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, (i) unable to engage in any substantial gainful
activity, or (ii) receiving income replacement benefits for a period of not less
than three months under the Company’s disability plan.

 

(b)                                 Retirement.  If, while the Performance Units
are subject to any applicable Period of Restriction, the Recipient experiences a
termination of Service by reason of Retirement (as defined below), then a
portion of the Performance Units still subject to a Period of Restriction shall
be retained, with such portion being retained equal to the target number of
Performance Units specified in the Award Summary multiplied by a fraction, the
numerator of which is the number of full months elapsed since January 1, [    ],
and the denominator of which is 36; provided, however, such fraction may never
be greater than 1.  Such portion retained shall be the target number of
Performance Units under this Award thereafter, and the remaining portion of
Performance Units shall be forfeited as of the date of the Recipient’s
termination.  The retained portion of Performance Units shall vest only if (and
at the time that) the specified performance goals are achieved and vesting
occurs for Recipients who remain actively employed.

 

A Recipient will be eligible for “Retirement” treatment for purposes of this
Agreement if, at the time of the Recipient’s termination of Service, the
Recipient is age 60 or older, has completed ten years of Service with the
Company or a Subsidiary (provided that the Subsidiary has been directly or
indirectly owned by the Company for at least three years), has been an employee
of the Company for at least ninety (90) days following the Award Date and
voluntarily elects to retire by providing appropriate notice to the Company’s
Human Resources department.

 

6.                                      Forfeiture upon Termination due to
Reason other than Disability or Death.  If, while the Performance Units are
subject to any applicable Period of Restriction, the Recipient experiences a
termination of Service for any reason other than the Recipient’s Disability or
death, and subject to Sections 5(b) and 7, then the Recipient shall forfeit any
Performance Units that are subject to the Period of Restriction on the date of
such termination of Service.

 

7.                                      Termination Without Cause Following
Change of Control.  In the event the Recipient is terminated without Cause
within two years following a Change of Control, the Performance Units subject to
any applicable Period of Restriction shall become fully vested at the Target
level of performance (as specified in the Award Summary) as of the termination
without Cause and shall cease to be subject to the Period of Restriction set
forth in Section 4 of this Agreement.

 

8.                                      Effect of Change of Control.  In the
event of a Change of Control:

 

3

--------------------------------------------------------------------------------


 

(a)                                 No cancellation, termination, lapse of
Period of Restriction, settlement or other payment shall occur with respect to
any Performance Units if the Committee (as constituted immediately prior to the
Change in Control) reasonably determines, in good faith, prior to the Change in
Control that the Performance Units shall be honored or assumed or new rights
substituted therefor by an Alternative Award, in accordance with the terms of
Section 14.5 of the Plan.

 

(b)                                 Notwithstanding Section 8(a), if an
Alternative Award meeting the requirements of Section 14.5 of the Plan cannot be
issued, or the Committee so determines at any time prior to the Change of
Control, any Performance Units subject to an applicable Period of Restriction
shall become fully vested at the Target level of performance (as specified in
the Award Summary) and free of any Period of Restriction immediately prior to
the Change of Control.

 

9.                                      Adjustment in Capitalization.  In the
event of any change in the Common Stock of the Company through stock dividends
or stock splits, a corporate spin-off, reverse spin-off, split-off or split-up,
or recapitalization, merger, consolidation, exchange of shares, or a similar
event, the terms, conditions, or number of Performance Units subject to this
Agreement shall be equitably adjusted by the Committee to preserve the intrinsic
value of any Awards granted under the Plan (including, if reasonably determined
in good faith by the Committee prior to such adjustment event, the Performance
Units (in whole or in part) shall be replaced by Alternative Awards meeting the
requirements set forth in Section 14.5 of the Plan).  The number of Performance
Units shall be rounded to the nearest whole number.  Any such adjustment shall
be consistent with Code Section 162(m) to the extent the Award is subject to
such section of the Code and shall not result in adverse tax consequences to the
Recipient under Code Section 409A.

 

10.                               Delivery of Payment in Cash Upon Settlement. 
Subject to the requirements of Sections 11 and 12 below, as promptly as
practicable after the Committee certifies that the Period of Restriction has
ceased and the Performance Units should be settled and paid as otherwise
provided in accordance with this Agreement, but in no event later than 60 days
after such date, the Company shall deliver a check to the last known address of
the Recipient representing a lump-sum cash payment of $1.00 per Performance Unit
(or make such cash payment in an alternative manner as determined by the
Company); provided, however, that any portion of the cash payment that would be
in excess of the fiscal year limitations set forth in the Plan shall be made in
the first month of the subsequent fiscal year (or fiscal years thereafter if
necessary to avoid violating such Plan limitation).  In no event shall
Performance Units under this Award be settled in shares of Common Stock.

 

11.                               Tax Withholding.  Regardless of any action the
Company, any Subsidiary of the Company, or the Recipient’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax”) that the Recipient is required
to bear pursuant to all applicable laws, the Recipient hereby acknowledges and
agrees that the ultimate liability for all Tax is and remains the responsibility
of the Recipient.

 

The Company may withhold, or require the Recipient to remit, an amount
sufficient to satisfy all withholding and payment obligations of the Company
and/or any Subsidiary of the Company.  In this regard, the Recipient authorizes
the Company and/or any Subsidiary of the

 

4

--------------------------------------------------------------------------------


 

Company to withhold all applicable Tax legally payable by the Recipient from any
payment made pursuant to this Agreement or from the Recipient’s wages or other
cash compensation paid to the Recipient by the Company and/or any Subsidiary of
the Company.  The Company may refuse to deliver the payment hereunder if the
Recipient fails to comply with its obligations in connection with the tax as
described in this section.

 

The Company advises the Recipient to consult a lawyer or accountant with respect
to the tax consequences for the Recipient under the Plan.

 

The Company and/or any Subsidiary of the Company: (a) make no representations or
undertakings regarding the tax treatment in connection with the Plan; and (b) do
not commit to structure the Plan to reduce or eliminate the Recipient’s
liability for Tax.

 

12.                               Securities Laws.  This Award is a private
offer that may be accepted only by a Recipient who is an employee of the Company
or a Subsidiary of the Company and who satisfies the eligibility requirements
outlined in the Plan and the Committee’s administrative procedures.  This Award
may not be registered with the body responsible for regulating offers of
securities in the Recipient’s country.

 

Neither the Plan nor any offering materials related to the Plan may be
distributed to the public.

 

The Addendum to this Agreement contains country-specific provisions regarding
the securities laws in Denmark, France, Singapore and the United States.

 

13.                               No Employment or Compensation Rights.  This
Section applies whether or not the Company has full discretion in the operation
of the Plan, and whether or not the Company could be regarded as being subject
to any legal obligations in the operation of the Plan.  It also applies both
during and after the period that the Recipient is providing Services, whether
the termination of a Recipient’s Service is lawful or unlawful.

 

Nothing in the rules, the operation of the Plan or this Agreement forms part of
the contract of employment or employment relationship between the Recipient and
the Company or any Subsidiary of the Company.  The rights and obligations
arising from the employment relationship between the Recipient and the Company
or one of its Subsidiaries are separate from, and are not affected by, the
Plan.  This Agreement shall not confer upon the Recipient any right to continue
to provide Services, nor shall this Agreement interfere in any way with the
Company’s or its Subsidiaries’ right to terminate Recipient’s Service at any
time.

 

The grant of rights on a particular basis in any year does not create any right
to or expectation of the grant of rights on the same basis, or at all, in any
future year.

 

No employee is entitled to participate in the Plan, or to be considered for
participation in the Plan, at a particular level or at all.  Participation in
any operation of the Plan does not imply any right to participate, or to be
considered for participation, in any later operation of the Plan.

 

Without prejudice to a Recipient’s rights under the Plan, subject to and in
accordance with the express terms of the applicable rules, no Recipient has any
rights in respect of the

 

5

--------------------------------------------------------------------------------


 

Company’s exercise or omission to exercise any discretion, or making or omission
to make any decision, relating to the right.  Any and all discretion, decisions
or omissions relating to the right may operate to the disadvantage of the
Recipient, even if this could be regarded as capricious or unreasonable or could
be regarded as a breach of any implied term between the Recipient and the
Recipient’s employer, including any implied duty of trust and confidence.  Any
such implied term is hereby excluded and overridden.

 

No employee has any right to compensation for any loss in relation to the Plan,
including:

 

·                  any loss or reduction of any rights or expectations under the
Plan in any circumstances or for any reason (including lawful or unlawful
termination of Service);

 

·                  any exercise of discretion or a decision taken in relation to
the Plan, or any failure to exercise discretion or make a decision; or

 

·                  the operation, suspension, termination or amendment of the
Plan.

 

The Performance Units granted pursuant to this Agreement do not constitute part
of the Recipient’s wages or remuneration or count as pay or remuneration for
pension or other purposes.  If the Recipient experiences a termination of
Service, in no circumstances will the Recipient be entitled to any compensation
for any loss of any right or benefit or any prospective right or benefit under
the Plan or this Agreement that the Recipient might otherwise have enjoyed had
such Service continued, whether such compensation is claimed by way of damages
for wrongful dismissal, breach of contract or otherwise.

 

Participation in the Plan is permitted only on the basis that the Recipient
accepts all of the terms and conditions of the Plan and this Agreement, as well
as the administrative rules established by the Committee.  By participating in
the Plan, a Recipient waives all rights under the Plan to the fullest extent
permitted by applicable laws, other than the rights subject to and in accordance
with the express terms of the applicable rules, in consideration for, and as a
condition of, the grant of rights under the Plan.  Neither this Agreement nor
the Plan confers on the Recipient any legal or equitable rights (other than
those related to the Performance Unit Award) against the Company or any
Subsidiary or directly or indirectly gives rise to any cause of action in law or
in equity against the Company or any Subsidiary.

 

Nothing in this Plan confers any benefit, right or expectation on a person who
is not a Recipient.

 

14.                               Data Privacy.  The Recipient agrees that the
Company, with its headquarters located at 13320-A Ballantyne Corporate Place,
Charlotte, North Carolina, USA 28277, is the data controller in the context of
the Plan.

 

The Recipient hereby explicitly and unambiguously consents to the collection,
storage, use, processing and transfer, in electronic or other form, of the
Recipient’s personal data as described below by and among, as applicable, the
Recipient’s employer and any of its affiliates for the exclusive purpose of
implementing, administering and managing the Recipient’s

 

6

--------------------------------------------------------------------------------


 

participation in the Plan, and the transfer of such data by them to government
and other regulatory authorities for the purpose of complying with their legal
obligations in connection with the Plan.

 

The Recipient understands that the Recipient’s employer and any of its
affiliates may hold certain personal information about him or her, including the
Recipient’s name, date of birth, date of hire, home and business addresses and
telephone numbers, e-mail address, business group/segment, employment status,
account identification, and details of all rights and other entitlement to
shares or units awarded, cancelled, purchased, vested, unvested or outstanding
in the Recipient’s favor pursuant to this Agreement, for the purpose of managing
and administering the Plan (“Data”).

 

The Recipient further agrees that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Recipient’s country or elsewhere,
including outside the European Economic Area, and that the Recipient’s country
may have less adequate data privacy laws and protections than the Recipient’s
country.  The Company has entered into contractual arrangements to ensure the
same safeguards for data as required under European Union Law.  A third party to
whom the information may be passed is Fidelity Investments and its affiliates. 
The Recipient understands that the Recipient may request a list with the names
and addresses of any potential recipients of the Data by contacting the
Recipient’s local human resources representative.  The Recipient authorizes
recipients of the Data to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Recipient’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom shares acquired pursuant to the Plan may be deposited.

 

The Recipient understands that Data will be held only as long as necessary to
implement, administer and manage the Recipient’s participation in the Plan.  The
Recipient understands that the Recipient may, at any time, view the Recipient’s
Data, request additional information about the storage and processing of Data,
require any necessary amendments to the Recipient’s Data or refuse or withdraw
the consents herein, in any case without cost, by contacting the Company’s local
data privacy administrator.

 

The Recipient understands, however, that refusing or withdrawing the Recipient’s
consent, or that refusing to disclose the Data, although it will not have any
negative effect on the Recipient’s employment, may affect the Recipient’s
ability to participate in the Plan.  For more information on the consequences of
the Recipient’s refusal to consent or withdrawal of consent, or refusal to
disclose the Data, the Recipient understands that the Recipient may contact the
Company’s local data privacy administrator.

 

The Addendum to this Agreement contains additional provisions regarding the data
privacy laws in specific countries.

 

15.                               Compliance with Code Section 409A. 
Notwithstanding any provision of the Plan or this Agreement to the contrary, the
Award is intended to be exempt from or, in the alternative, comply with Code
Section 409A and the interpretive guidance thereunder, including the

 

7

--------------------------------------------------------------------------------


 

exceptions for stock rights and short-term deferrals.  The Plan and the
Agreement will be construed and interpreted in accordance with such intent. 
References in the Plan and this Agreement to “termination of Service” and
similar terms shall mean a “separation from service” within the meaning of that
term under Code Section 409A.  Any payment or distribution that is to be made to
a Recipient who is a “specified employee” of the Company within the meaning of
that term under Code Section 409A and as determined by the Committee, on account
of a “separation from service” under Code Section 409A, may not be made before
the date which is six months after the date of such “separation from service,”
unless the payment or distribution is exempt from the application of Code
Section 409A by reason of the short-term deferral exemption or otherwise.

 

16.                               Amendment.  The Board may at any time amend,
modify or terminate the Plan and this Agreement; provided, however, that no such
action of the Board shall adversely affect the Recipient’s rights under this
Agreement without the consent of the Recipient.  The Board or the Committee, to
the extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify this Agreement
so that the Award qualifies for exemption from or complies with Code
Section 409A; provided, however, that the Board, the Committee and the Company
make no representations that the Award shall be exempt from or comply with Code
Section 409A and make no undertaking to preclude Code Section 409A from applying
to the Award.

 

17.                               Plan Terms and Committee Authority.  This
Agreement and the rights of the Recipient hereunder are subject to all of the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Committee may adopt for
administration of the Plan.  It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate for the administration of the Plan and this Agreement, all of which
shall be binding upon the Recipient.  Any inconsistency between this Agreement
and the Plan shall be resolved in favor of the Plan.  The Recipient hereby
acknowledges receipt of a copy of the Plan and this Agreement.

 

18.                               Severability.  If any provision of this
Agreement is determined to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person, or would disqualify the Plan or the Agreement
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended to conform to applicable laws, or, if it cannot be so
construed or deemed amended without, in the Board’s determination, materially
altering the intent of the Plan or the Agreement, such provision shall be
stricken as to such jurisdiction or person, and the remainder of the Agreement
shall remain in full force and effect.

 

19.                               Governing Law and Jurisdiction.  The Plan and
this Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, United States of America.  The jurisdiction and venue for
any disputes arising under, or any action brought to enforce (or otherwise
relating to), the Plan will be exclusively in the courts in the State of North
Carolina, County of Mecklenburg, United States of America, including the Federal
Courts located therein (should Federal jurisdiction exist).  As consideration
for and by accepting the Award, the Recipient agrees that the Governing Law and
Jurisdiction provisions of this Section 19 shall supersede any Governing Law or
similar provisions contained or referenced in any prior equity awards made by
the Company to the Recipient, and, accordingly, such prior equity awards shall

 

8

--------------------------------------------------------------------------------


 

become subject to the terms and conditions of the Governing Law and Jurisdiction
provisions of this Section 19.

 

20.                               Successors.  All obligations of the Company
under this Agreement will be binding on any successor to the Company, whether
the existence of the successor results from a direct or indirect purchase of all
or substantially all of the business or assets of the Company or both, or a
merger, spin-off, consolidation or otherwise.

 

21.                               Compensation Recovery.  This Award shall be
subject to any compensation recovery policy adopted by the Company, including
any policy required to comply with applicable law or listing standards, as such
policy may be amended from time to time in the sole discretion of the Company. 
As consideration for and by accepting the Award, the Recipient agrees that all
prior equity awards made by the Company to the Recipient shall become subject to
the terms and conditions of the provisions of this Section 21.

 

22.                               Language.  If the Recipient has received this
Agreement or any other document related to the Plan translated into a language
other than English and the translated version is different than the English
version, the English version will control.

 

23.                               Further Assurances.  The Recipient agrees to
use his or her reasonable efforts to proceed promptly with the transactions
contemplated herein, to fulfill the conditions precedent for the Recipient’s
benefit or to cause the same to be fulfilled and to execute such further
documents and other papers and perform such further acts as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated herein.

 

24.                               No Rights as Stockholder.  The Recipient shall
have not rights as a stockholder of the Company with respect to the Performance
Units.

 

25.                               Addendums.  The Company may adopt addendums to
this Agreement, which shall constitute part of this Agreement.  Notwithstanding
any provisions in this Agreement, the Performance Units will be subject to any
country-specific terms set forth in an Addendum for the Recipient’s country of
residence or employment.  Moreover, if the Recipient relocates to one of the
countries included in the Addendum, the terms for such country will apply to the
Recipient, to the extent the Company determines that the application of such
terms is necessary or advisable.

 

9

--------------------------------------------------------------------------------


 

ADDENDUM

 

Securities Laws

 

The following country-specific provisions apply for purposes of Section 12 of
the Agreement:

 

Denmark                                                                     No
Offering Memorandum has been filed with or approved by the Danish Securities
Council or any other regulatory authority in the Kingdom of Denmark.

 

France                                                                                  
Neither the Plan, which has not been submitted to the Commission des Operations
de Bourse (the “COB”), nor any information contained therein or any offering
material relating to the Performance Units may be distributed or caused to be
distributed to the public in France.  Prospective beneficiaries of Performance
Units are informed that the Plan has not been submitted to the clearance
procedures of the COB.

 

Singapore                                                                  The
Plan has not been registered as a prospectus with the Monetary Authority of
Singapore.  Accordingly, the Plan and any other document or material in
connection with the offer or sale, or invitation for subscription or purchase,
of the Performance Units may not be circulated or distributed.

 

Data Privacy

 

The following country-specific provision applies for purposes of Section 14 of
the Agreement:

 

France                                                                                  
The Company agrees that the Recipient has the right to access personal data
relating to him or her, as collected and processed by the Company, and to ask
for modification or suppression (in accordance with article 34 of the law
“Informatique et Libertes” of 6 January 1978) of the Recipient’s personal data
if the data are incorrect or unnecessary for the limited purposes for which the
data were collected.  The Recipient can exercise these rights by sending a dated
and signed request to the Company by fax or post to the Company’s local data
privacy administrator.

 

Italy                                                                                                
The Company informs that the Recipient may exercise, through a written request
to be sent to the Company’s local data privacy administrator, the rights under
Article 7 of Legislative Decree of 30 June 2003 no. 196, which recognizes a
series of rights, including: the right to obtain from the Company confirmation
of the existence of personal data relating to the data subject; the right to be
informed of the origin of the data as well as of the logics and purposes of the
processing; the right to obtain the description of categories of subjects to
which the data may be disclosed; the right to obtain the

 

10

--------------------------------------------------------------------------------


 

cancellation, transformation into an anonymous form or the blocking of data
which have been processed unlawfully, as well as the updating, amendment or,
where interested therein, the completion of the data; and, finally, the right to
object to the processing on legitimate grounds.

 

11

--------------------------------------------------------------------------------